Citation Nr: 1439970	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for mitral valve prolapse with a history of paroxysmal tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

Historically, in a July 1991 rating decision, the RO granted entitlement to service connection for paroxysmal tachycardia, assigning a 10 percent rating, effective November 21, 1990.  In January 2007, the Veteran submitted her present claim seeking entitlement to a rating in excess of 10 percent for her service-connected cardiovascular disorder.  In a January 2008 rating decision, the RO continued the previously assigned a 10 percent rating for the service-connected cardiovascular disability but recharacterized it as mitral valve prolapse with a history of paroxysmal tachycardia, under 38 C.F.R. § 4.104, Diagnostic Code 7010-7000.  The hyphenated diagnostic code in this case indicates that supraventricular arrhythmias, under Diagnostic Code 7010, was the service-connected disability, and valvular heart disease, under Diagnostic Code 7000, was a residual condition.  38 C.F.R. §§ 4.27, 4.104 (2013).

The Veteran filed a timely notice of disagreement to the continued 10 percent evaluation assigned for her cardiovascular disability in January 2009.  After a statement of the case was issued in April 2009, the Veteran continued to disagree with the assigned 10 percent evaluation for her cardiovascular disability and filed a substantive appeal to the Board in June 2009.  

In February 2013, the Board remanded this matter, instructing that the Veteran to either submit the records or a VA Form 21-4142 for the reported treatment by her private cardiologist, Dr. D., from October 2007 to the present.  The Board also instructed that Dr. D. be contacted to request an addendum to the August 2012 examination findings to clarify whether the Veteran had more than four episodes of supraventricular tachycardia which were documented by electrocardiogram or Holter monitor in each year dating from 2007 to the present.  In a February 2013 letter, the Veteran was asked to return the attached VA Form 21-4142 so additional treatment information could be obtained.  The Veteran did not respond to the request. 

In July 2013, the Board again remanded this matter, finding that it was unclear whether the February 2013 letter from the RO informed the Veteran that the VA Form 21-4142 was necessary for VA to request the addendum opinion as well as the reported treatment records from Dr. D.  In light of due process concerns, the Board determined that the Veteran needed be notified that an updated VA Form 21-4142 was needed to request an addendum medical opinion from Dr. D.

In August and September 2013 letters, the RO informed the Veteran to identify or submit any additional pertinent evidence in support of her claim for an increased rating for mitral valve prolapse, with paroxysmal tachycardia. The RO indicated that it was specifically looking for the Veteran to provide the VA Form 21-4142 for Dr. D.  The Veteran was instructed to return the completed, signed form the RO.  The RO then informed the Veteran that even though they have requested this information from her, it was her responsibility to see that VA received it, except for any evidence kept by the VA, military or any other federal government agency.

In September 2013, the Veteran responded that she was seeing a private cardiologist, Dr. D., who informed her that she had supraventricular tachycardia, hypertension, mitral valve prolapse, and left ventricular diastolic dysfunction.  The Veteran also provided additional documents, including a September 2005 cardiac catherization report from Dr. D., private treatment notes dated in February and June 2013 from Dr. D., and internet medical treatise evidence. 

Attempts to attain authorization from the Veteran to contact her private cardiologist, Dr. D., in order to obtain additional private treatment record as well as an addendum medical opinion have clearly not been successful.  Thus, a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to consider all asserted cardiovascular symptomatology, to include frequent testing with Holter monitor.  

Finally, the evidence reflects that the Veteran has received VA medical treatment for her service-connected mitral valve prolapse with a history of paroxysmal tachycardia from the Richmond VA Medical Center.  However, as the evidence of record only included VA treatment records dated up to September 2013, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her increased rating claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records from the Richmond VA Medical Center dated from September 2013 to the present.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of her service-connected mitral valve prolapse with a history of paroxysmal tachycardia by an appropriate examiner.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.  Based on the current diagnostic testing, the examiner must report on workload METs limitations and left ventricular dysfunction, to include ejection fraction percentages.  The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation or evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor from 2007 to the present.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the October 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

